Name: 2014/116/EU: Council Decision of 28Ã January 2014 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the PeopleÃ¢ s Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union
 Type: Decision
 Subject Matter: Asia and Oceania;  Europe;  European construction;  international affairs;  international trade
 Date Published: 2014-03-04

 4.3.2014 EN Official Journal of the European Union L 64/1 COUNCIL DECISION of 28 January 2014 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Peoples Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (2014/116/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (v) of Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 29 January 2007, the Council authorised the Commission to open negotiations with certain other Members of the World Trade Organization under Article XXIV:6 of the General Agreement on Tariffs and Trade (GATT) 1994, in the course of the accession to the European Union of the Republic of Bulgaria and Romania. (2) Negotiations have been conducted by the Commission within the framework of the negotiating directives adopted by the Council. (3) Those negotiations have been concluded and an Agreement in the form of an Exchange of Letters between the European Union and the Peoples Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (the Agreement) was initialled on 31 May 2012. (4) The Agreement was signed on behalf of the European Union on 9 September 2013, subject to its conclusion at a later date, in accordance with Council Decision 2012/763/EU (1). (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the Peoples Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to give, on behalf of the Union, the notification provided for in the Agreement (2). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 January 2014. For the Council The President G. STOURNARAS (1) OJ L 337, 11.12.2012, p. 1. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.